DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
		

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim(s) 1-3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10372367. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
US 10372367
1. A non-volatile memory control device comprising: a controller configured to control processing of writing data to a non-volatile memory, wherein the controller is configured to: receive a write request from a host device that manages allocation of a write region, receive first information indicating whether the data is an object of a write of sequential management from the host device, 

perform first write processing in which the data is sequentially written when the data is the object of the write of the sequential management, perform second write processing in which the data is written when the data is not the object of the write of the sequential management, the second write processing being different from the first write processing, and 
















receive second information from the host device, the second information indicating a method of reading data from the write region.
1. A memory device, comprising: a memory unit; and a control unit configured to: receive a write instruction; determine whether first data is an object of a write of sequential management, wherein sequential write is executed in a first write region of the memory unit; 




execute a first write process in which the first data is written by a sequential write method, in an event the first data is the object of the write of the sequential management; execute a second write process in which the first data is written by a method which is different from the sequential write method, in an event the first data is other than the object of the write of the sequential management; […] and generate a second write region different from the first write region, wherein the second write region comprises one of: the first data during the sequential write from a first part of the first write region and second data from a second part of the first write region other than the first part, based on the sequential write completed in the middle, the first data during the sequential write from the first part of the first write region and blank data, based on the second write region comprises divided-data, or only the second data from the second part of the first write region other than the first part, based on the sequential write is incomplete, wherein the first data during the sequential write is ignored.
receive a first method of a first plurality of methods from an external device based on a termination of the sequential write in a middle of the sequential write; read the first data from the first write region based on the received first method;
2. The non-volatile memory control device according to claim 1, wherein the controller is configured to perform the second write processing to write the data by a management unit of write.
3. The memory device according to claim 1, wherein the control unit is further configured to execute the second write process in which the first data is written by a management unit of the write.
3. The non-volatile memory control device according to claim 1, wherein the controller is configured to reject the second write processing or the write request when the data is not the object of the write of the sequential management.
4. The memory device according to claim 1, wherein the control unit is further configured to execute one of the second write process or execute a process in which a write request is denied, in an event the first data is other than the object of the write of the sequential management.



Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
The amended claim 1 does not overcome the non-statutory double patenting rejection for reasons explained in the table in Double Patenting section of the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133